        Case 1:17-cv-02323-SES Document 67 Filed 04/03/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 SYNQUILA WILLIAMS,                     )
                                        )
              Plaintiff,                )
                                        )             Civil No. 1:17-cv-2323
        v.                              )
                                        )             Judge John E. Jones III
 ROBERT SMITH, et al.,                  )
                                        )
              Defendants.               )


                             ORDER OF COURT

      AND NOW, to-wit, this 3rd day of April, 2020, upon
consideration of the Plaintiff’s Concurred in Motion For an Extension of Time and
good cause appearing therefore, IT IS HEREBY ORDERED that the Motion
(Doc. 65) is GRANTED and the deadline to complete discovery be extended 90
days, or until June 30, 2020, and that all further deadlines be likewise extended.

                               BY THE COURT


                               s/ John E. Jones III
                               U.S. District Judge
